O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL:MNEIDELL@OLSHANLAW.COM DIRECT DIAL:212.451.2230 October 23, 2013 VIA EDGAR AND ELECTRONIC MAIL Peggy Kim, Esq. Special Counsel United States Securities and Exchange Commission Office of Mergers & Acquisitions treet, N.E. Washington, D.C. 20549 Re: Cracker Barrel Old Country Store, Inc. Definitive Additional Materials filed on October 8, 2013 File No. 1-25225 Dear Ms. Kim: In connection with verbal comments from the Staff received on October 17, 2013 with regard to the above-referenced matter, Biglari Capital Corp. has filed with the Securities and Exchange Commission definitive additional materials on October 23, 2013 that address the first comment in the Staff’s letter dated October 10, 2013. *** The Staff is invited to contact the undersigned with any comments or questions it may have. Sincerely, /s/ Michael R. Neidell Michael R. Neidell O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
